EXHIBIT 10.42

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into by and
between Mark T. McGrath (“Executive”) and PC Mall, Inc. (individually and
collectively with its subsidiaries “PC Mall” or the “Company”).  The Agreement
shall take effect on February 25, 2012.

 

RECITALS

 

A.                                   PC Mall, Inc., through its subsidiaries,
operates as a rapid response value-added provider of technology products,
services and solutions and electronics products and peripherals to all customer
segments for these offerings.

 

B.                                     The Company has spent significant time,
effort, and money to acquire and develop certain goodwill and Proprietary
Information (as defined in Section 6.1 below) that it considers vital to its
business, and which has become of great value to PC Mall in amassing its
clientele and maintaining its operations.

 

C.                                     The Company also has developed a
substantial body of Proprietary Information regarding the methods and systems of
operation, which is used by the Company for the acquisition and management of
client accounts.  PC Mall has also acquired, at great expense and time,
Proprietary Information regarding the particularized needs of its clientele,
including information regarding its client’s finances, marketing, operations,
and product needs.  The Company has, at all times, kept its Proprietary
Information secret, and such information has given the Company a competitive
advantage over others engaged in the same type of business.

 

D.                                    The Company desires to employ Executive as
President of PC Mall, Inc.  Executive desires to accept such employment with the
Company on the terms and conditions set forth in this Agreement.

 

TERMS OF EMPLOYMENT

 

NOW, THEREFORE, in consideration of the benefits to be derived from the mutual
observance of the agreements and covenants hereinafter contained, the parties
agree, covenant, and represent as follows:

 

1.                                       Position And Responsibilities.

 

1.1                                 Employment.  The Company hereby employs
Executive as President of PC Mall, Inc. with an employment commencement date of
March 5, 2012.  Executive will work primarily at the Company’s headquarters in
El Segundo, California, or at such other location as PC Mall may from time to
time direct.  Executive shall perform all services appropriate to his position
as President, as well as such other services as may be assigned from time to
time by the Company, and shall report to Frank Khulusi, Chief Executive Officer
and Chairman of the Board for PC Mall.  The Company shall retain full discretion
and control over the means and methods by which Executive performs the above
services, and of the places that Executive renders such services.

 

--------------------------------------------------------------------------------


 

1.2                                 Devotion Of Time To The Business.  Executive
shall devote his entire professional time to his employment with PC Mall, and
shall expend his best efforts on behalf of the Company.  Executive agrees to
abide by all policies, rules, regulations, and decisions adopted by the Company
during Executive’s employment with the Company.  Except upon prior written
consent by the Company, Executive will not, during any time he is employed by
the Company:  (i) accept any other employment; or (ii) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that might interfere with Executive’s duties and responsibilities
under this Agreement or create a conflict of interest with the Company.

 

2.                                       Warranties And Conditions Of
Employment.

 

2.1                                 No Use Of Former Employer’s Information. 
Executive represents and warrants that he will not use for the benefit of,
disclose to, or induce the Company to use any confidential or proprietary
information belonging to any former employer or any other entity unless he has
the advance, written permission from the employer or entity to do so, or unless
the Company has been granted such permission.

 

2.2                                 No Conflicting Agreements.  Executive
represents and warrants that he has not entered into any agreements or
understandings with any former employer or entity that would affect his ability
to work for, or devote his full and best efforts to his employment with the
Company.

 

3.                                       Compensation And Benefits.

 

3.1                                 Base Salary.  As compensation for
Executive’s services, the Company will pay to Executive an annual base salary in
the gross amount of Four Hundred Thousand Dollars ($400,000.00) (the “Base
Salary”), payable in accordance with the Company’s regularly established payroll
practices.

 

3.2                                 Executive Bonus.  Executive will be eligible
to earn an annual bonus, which will be paid quarterly pursuant to and in
accordance with the Company’s existing, or to be established, annual bonus plan
or program.  Currently, if the Company achieves 100% of the financial and
performance targets it has established, Executive will have the opportunity to
earn an annual bonus in the total gross amount of Two Hundred Thousand Dollars
($200,000.00), which shall be deemed earned when paid, and for purposes of
fiscal year 2012, shall be prorated for the period during which the Executive is
employed by the Company during such fiscal year.  In the event that Company
exceeds or fails to meet its annual financial and performance goals, Executive
could earn greater or less than $200,000.  The Company’s financial and
performance goals, and the evaluative goals and measurements by which
Executive’s annual bonus will be determined, will be established and
communicated to Executive in connection with and at such time as the Company
establishes the annual executive bonus plan for the Company’s participating
executive officers.  The Company’s annual bonus plan or program is subject to
change from time to time by the Company in its sole discretion, and the Company
reserves the right to modify the financial and performance targets that the
Company is to achieve for employee bonus calculations. Accordingly, the bonus
amount Executive might earn could change from time to time.

 

2

--------------------------------------------------------------------------------


 

3.3                                 Signing Bonus.

 

(a)                                  Subject to the conditions and limitations
in this Section 3.3, the Company shall advance to Executive a signing bonus (the
“Signing Bonus”) in the total sum of One Hundred Twenty Thousand Dollars ($
120,000.00), less applicable withholding taxes, payable in a lump sum within 60
days after the Executive’s commencement of employment under this Agreement.  If,
prior to the second anniversary of his commencement of employment under this
Agreement, Executive voluntarily terminates his employment, or the Company
terminates him for Cause (as defined below), then Executive or his estate shall
repay the Company the gross amount of the Signing Bonus paid to Executive no
later than 30 days after the date such termination of Executive’s employment and
the failure to do so shall constitute a material breach of the terms of this
Agreement.  In that event, to the extent permissible under applicable law, the
Company may offset the amount of the Signing Bonus owed by Executive from any
compensation due to the Executive upon his termination of employment.

 

(b)                                 The parties acknowledge and agree that the
Signing Bonus is intended to compensate Executive for any loss of bonus which
Executive had earned as of the date of this Agreement and to which Executive was
otherwise entitled to be paid by his previous employer, but for his termination
of employment with such previous employer.  Accordingly, payment of the Signing
Bonus shall be subject to and conditioned upon notification by Executive to the
Company that (i) Executive earned and was entitled to be paid a bonus by his
previous employer, and (ii) such bonus was not in fact paid to Executive as a
direct result of Executive’s termination of employment with such previous
employer.  Any bonus paid by such previous employer to Executive shall reduce
the amount of the Signing Bonus (by no more than the full amount of the Signing
Bonus) and shall be paid to the Company to offset any amount of the Signing
Bonus previously paid by the Company to the Executive.  Executive shall
cooperate in good faith with the Company in the collection of any such bonus
from Executive’s previous employer, and Executive agrees to assign and subrogate
any rights of Executive to the Company with respect to such bonus after
Executive’s receipt of payment of the signing bonus under this Section 3.4 (b).

 

3.4                                 Non-Qualified Stock Options.  Subject to
approval by PC Mall’s Board of Directors, Executive will be granted a
non-qualified option under PC Mall’s Amended and Restated 1994 Stock Incentive
Plan to purchase an aggregate of Two Hundred Thousand (200,000) shares of the
Company’s common stock (the “Non-Qualified Option”) at an exercise price equal
to the closing price of the Company’s common stock on the date the Board
approves the Non-Qualified Option grant.  The Non-Qualified Option shall vest in
equal quarterly installments over a period of five years.  Executive’s
entitlement to the Non-Qualified Option is conditioned upon the execution by
Executive and the Company of a stock option agreement in the form of PC Mall’s
standard stock option agreement for similarly situated executive officers of
other PC Mall wholly-owned subsidiaries.

 

3

--------------------------------------------------------------------------------


 

3.5                                 Benefits.  Executive shall be eligible to
participate in the Company’s benefit plans made generally available to similarly
situated employees of the Company, including group medical, life and disability
insurance, and retirement programs.  Executive’s eligibility to participate in
the Company’s benefit plans shall be in accordance with the terms of the benefit
plans established by the Company or the governing plan documents, which may be
amended from time to time in the Company’s sole discretion.

 

3.6                                 Vacation.  Executive shall be entitled to
take paid vacation pursuant to the Company’s existing policies regarding paid
vacations.  Executive shall be granted four weeks of paid vacation per year. 
Vacation time that is not used will be subject to the same carry over policies
as are applicable to similarly situated employees of the Company.

 

3.7                                 Withholdings.  The Company shall have the
right to deduct and withhold amounts from all payments as required under
applicable law.  Additional amounts may be withheld from payments to the extent
such withholding is authorized in writing by Executive.

 

4.                                       Employment At Will.

 

4.1                                 Executive Is Employed At Will.  At any time,
the Company or Executive may terminate Executive’s employment for any reason, or
no reason at all, with or without cause, and with or without prior notice. 
Unless otherwise provided in this Agreement, upon the conclusion of Executive’s
employment with the Company, the Company will pay Executive all compensation
then due and owing to him pursuant to this Agreement.  Thereafter, all of the
Company’s obligations under this Agreement shall cease.  The Company may
discipline, demote, or dismiss Executive as provided in this
Section notwithstanding anything to the contrary contained in or arising from
any statements, policies, or practices of the Company relating to the
employment, discipline, or termination of its employees.

 

4.2                                 Termination Without Cause.  If the Company
terminates Executive’s employment without Cause (as defined below in
Section 4.4), it will pay Executive, subject to Executive’s compliance with his
continuing obligations under this Agreement and the further conditions described
below in this Section 4.2, a severance payment in an aggregate amount equal to
six months of the Base Salary that Executive is being paid at the time of
termination. In the event Executive permanently relocates and maintains his
living residence to and in California and is then available to work full time in
the Company’s headquarters prior to any such termination, the amount of the
above described severance payment shall be increased to include an additional
severance amount equal to (i) $100,000 for any termination under this
Section 4.2 which occurs on or prior to the first anniversary of this Agreement;
or (ii) for any termination under this Section 4.2 which occurs at any time
after the first anniversary of this Agreement, fifty percent (50%) of the amount
of bonus earned by Executive in the prior fiscal year (without regard to
Executive’s continued employment), up to a maximum of $100,000.  The above
severance payments are conditioned upon (x) Executive having first signed, and
not subsequently revoking, a general release of both known and unknown claims in
form acceptable to the Company (the “Release”) and (y) such Release becoming
irrevocable by its terms within fifty-five (55) calendar days following the date
of termination.  Any severance payments made pursuant to this Section 4.2 will
be paid in substantially equal installments over a period of six calendar months

 

4

--------------------------------------------------------------------------------


 

commencing on the Company’s first payroll date for the calendar month
immediately following the calendar month in which Executive incurs a termination
of employment with the Company; provided, however, that any installment payments
that otherwise would be payable to Executive pursuant to this Section 4.2 prior
to the date upon which Executive’s Release becomes irrevocable by its terms
shall instead be paid to Executive in a lump-sum payment to be made with the
first installment payment paid to Executive after the date upon which
Executive’s Release becomes irrevocable.  After the Company has satisfied its
severance payment obligations under this Section, all obligations of the Company
under this Agreement shall immediately cease.

 

4.3                                 Termination With Cause.  Notwithstanding
Section 4.2, the Company may terminate Executive’s employment for Cause at any
time, with or without prior notice, and without any obligation to pay any
severance.  If Executive is terminated for Cause, the Company shall pay
Executive all compensation to which he is entitled up through the date of
termination.  Thereafter, all obligations of the Company shall immediately
cease.

 

4.4                                 Definition of Cause.  For purposes of this
Agreement, the term “Cause” shall mean: (i) a material breach of any term set
forth in this Agreement that remains uncured for 14 days after notice of the
breach is afforded to Executive; (ii) Executive’s failure to follow the
reasonable instructions of the Company; (iii) misconduct on Executive’s part
that is materially injurious to the Company, monetarily or otherwise, including
misappropriation of trade secrets, fraud, or embezzlement; (iv) Executive’s
conviction for fraud or any other felony; or  (v) if, in regard to his
employment, Executive exhibits unavailability for service, misconduct,
dishonesty, or habitual neglect, which conduct remains uncured for 14 days after
notice by the Company of its intention to discharge Executive for such conduct.

 

4.5                                 Payments Subject to Section 409A.  To the
extent applicable, this Agreement is intended to be exempt from or comply with
Section 409A of the Internal Revenue Code (the “Code”) and guidance promulgated
thereunder (“Section 409A”), and this Agreement shall be administered and
construed in a manner consistent with this intent.  In furtherance of the
foregoing and notwithstanding anything to the contrary in this Agreement, the
provisions in the following subsections 4.5(a) through (c) shall apply if the
severance pay described in Section 4.2 constitutes a “deferral of compensation”
within the meaning of Section 409A (severance pay constituting the same being
referred to herein as “Deferred Compensation”):

 

(a)                                  Subject to Section 4.5(b) (delayed payment
for specified employees), any installment payment that is otherwise payable to
Executive pursuant to Section 4.2 within fifty-five (55) days following the date
of Executive’s termination of employment shall instead be paid to Executive in a
lump-sum payment to made with the first installment payment payable to Executive
pursuant to Section 4.2 on the date that is at least fifty-five (55) days
following the date of Executive’s termination of employment.

 

(b)                                 If Executive is a “specified employee”
within the meaning of Section 409A (as determined by the Company in accordance
with Section 409A) as of the date of termination, then any payment of Deferred
Compensation that Executive otherwise would be entitled to receive hereunder
during the first six (6) months following the date of termination

 

5

--------------------------------------------------------------------------------


 

shall be withheld until the first day of the seventh month immediately following
the date of termination, at which time Executive shall be paid a cash lump-sum
payment in an amount equal to the amount of the Deferred Compensation that
otherwise would have been paid to Executive pursuant to this Agreement absent
the application of this subsection 4.5(b).

 

(c)                                  For purposes of Section 409A, all amounts
payable pursuant to subsection 4.2 shall be treated as a series of separate
payments and not as a single payment within the meaning of Treasury Regulation
section 1.409A-2(b)(2)(iii).

 

5.                                       Termination Obligations.

 

5.1                                 Resignation From All Offices And
Directorships.  In the event Executive’s employment is terminated for any
reason, Executive shall be deemed to have resigned voluntarily from all offices,
directorships, and other positions held with the Company and its affiliates
(including subsidiaries), if he was serving in any such capacities at the time
of termination.

 

5.2                                 Cooperation With The Company.  In the event
Executive’s employment is terminated for any reason, Executive will cooperate
with the Company in winding up or transferring to other employees any pending
work or projects.  Executive will also cooperate with the Company in the defense
of any action brought by any third party against the Company that relates to
Executive’s employment with the Company.

 

5.3                                 Return Of Documents And Other Information. 
Executive agrees that all property, including, without limitation, all
equipment, tangible Proprietary Information, documents, books, records, reports,
notes, contracts, lists, computer disks (and other computer-generated files and
data), and copies thereof, created on any medium and furnished to, obtained by,
or prepared by Executive in the course of, or incident to his employment,
belongs to the Company and shall be returned promptly to the Company upon
termination of Executive’s employment for any reason.

 

5.4                                 Termination Of Benefits.  All benefits to
which Executive is otherwise entitled shall cease upon Executive’s termination,
unless explicitly continued either under this Agreement or under any specific
written policy or benefit plan of the Company.

 

6.                                       Proprietary Information;
Non-Disclosure; And Non-Solicitation.

 

6.1                                 Definition of Proprietary Information.  For
purposes of this Agreement, “Proprietary Information” means all information and
any idea in whatever form, tangible or intangible, whether disclosed to or
learned or developed by Executive, pertaining in any manner to the business of
the Company or to the Company’s affiliates (including subsidiaries),
consultants, customers, and business associates, unless: (i) the information is
or becomes publicly known through lawful means; (ii) the information was
rightfully in Executive’s possession or part of his general knowledge prior to
his employment by the Company; or (iii) the information is disclosed to
Executive without confidential or proprietary restriction by a third party who
rightfully possesses the information and did not learn of it, directly or
indirectly, from the Company.  Executive further understands that the Company
considers the following

 

6

--------------------------------------------------------------------------------


 

information to be included, without limitation, in the definition of Proprietary
Information: (a) techniques, development tools and processes, computer
printouts, computer programs, design manuals; (b) information about costs,
profits, revenues, margins and markets; (c) plans for future development and new
product concepts; (d) customer names, addresses, telephone numbers, facsimile
numbers, credit card numbers, contact persons and customer preferences;
(e) vendor names, addresses, telephone numbers, facsimile numbers, contact
persons, vendor preferences and pricing; (f) marketing plans, bidding
information, costs of products, services and other items, proposal information,
proposal methods and policies, price schedules, product profit margins, price
setting methods and policies, customer service methods and policies, and service
plans and policies; (g) product plans, product development plans, product
specifications, sources of supply, methods of operation and related materials
conceived, created or reduced to practice in the performance of services for the
Company; (h) the Company’s business plans, accounting records, computer records,
computer systems, networking and telecommunication systems, management
information systems and programs, audits and other financial data related to
products and services provided by the Company; (i) labor rates, commission rates
and plans, commission schedules, employee lists, employee performance
evaluations and related information, employee titles, outside contracting
sources and rates, benefit costs and research reports; and (j) all documents,
books, papers, and other data of any kind and description, including electronic
data recorded or retrieved by any means, that have been or will be given to
Executive by the Company (or any affiliate of it), as well as written or verbal
instructions or comments.

 

6.2                                 Non-Disclosure.  Executive agrees that his
work with the Company will involve access to and creation of Proprietary
Information.  Executive further agrees to hold all Proprietary Information in
strict confidence and never to use or disclose any Proprietary Information to
anyone at any time, including after the conclusion of his employment with the
Company, except to the extent necessary to carry out his responsibilities as an
employee of the Company, or as specifically authorized in writing by an
authorized officer of the Company, other than Executive.

 

6.3                                 Location And Reproduction.  Executive shall
maintain at his work station and any other place under his control only such
Proprietary Information as he has a current “need to know.”  Executive shall
return to the appropriate person or location or otherwise properly dispose of
Proprietary Information once that need to know no longer exists.

 

6.4                                 Return Of Third-Party Information. 
Executive represents and warrants that he has returned all property,
information, and trade secrets belonging to all prior employers, if any.

 

6.5                                 Non-Solicitation.  Executive understands and
agrees that, because of his responsibilities at the Company, he will help to
develop and will be exposed to the Company’s business strategies, information
about customers and clients, and other valuable Proprietary Information, and
that use or disclosure of such Proprietary Information in breach of this
Agreement would be extremely difficult to detect or prove.  Executive
acknowledges that the Company’s relationships with its employees, customers,
clients, vendors, and other persons are valuable business assets.  Therefore,
Executive agrees as follows:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Executive shall not, for a period of two
years after he is no longer employed by the Company, directly or indirectly
solicit, induce, recruit, or encourage any officer, director, or employee of the
Company, or any of the Company’s affiliates, to leave or terminate his or her
employment with the Company or any of the Company’s affiliates; and

 

(b)                                 Executive shall not, for a period of two
years after he is no longer employed by the Company: (i) divert or attempt to
divert any business from the Company or any of the Company’s affiliates;
(ii) interfere with any business relationship or contract between the Company,
the Company’s affiliates, or any of their respective customers, clients,
members, vendors, business partners, or suppliers; or (iii) for the purpose of
selling products or services competitive with those of the Company or the
Company’s affiliates, solicit any person, firm, corporation or entity of any
kind that was a customer, client or prospective client of the Company or the
Company’s affiliates at any time during the one-year period preceding the last
day of Executive’s employment with the Company.

 

6.6                                 Injunctions.  Executive acknowledges that
the restrictions contained in Section 6 of this Agreement are reasonable and
necessary in view of the nature of Company’s business, in order to protect the
legitimate interests of Company, and that any violation thereof would result in
irreparable injury to Company.  Therefore, Executive agrees that, in the event
of a breach or threatened breach by Executive of the provisions of the
paragraphs above, the Company shall be entitled to obtain from any court of
competent jurisdiction, preliminary and permanent injunctive relief restraining
Executive from any violation of the foregoing.

 

6.7                                 Post-Employment Obligations.  Unless
otherwise provided in this Agreement, Executive’s obligations as specified in
Sections 5 and 6 above shall remain in full force and effect after the
termination of this Agreement or Executive’s employment with the Company.

 

7.                                       Arbitration.

 

7.1                                 Agreement To Arbitrate.  The Company and
Executive hereby agree that, to the fullest extent permitted by law, any and all
claims or controversies between them (or between Executive and any present or
former officer, director, agent, or employee of the Company or any parent,
subsidiary, or other entity affiliated with the Company) shall be resolved by
final and binding arbitration.

 

7.2                                 Claims Subject To Arbitration.  Claims
subject to arbitration shall include, without limitation, contract claims, tort
claims, claims relating to compensation and stock options, as well as claims
based on any federal, state, or local law, statute, or regulation, including but
not limited to any claims arising under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act.  However, claims for
unemployment benefits, workers’ compensation claims, and claims under the
National Labor Relations Act shall not be subject to arbitration.

 

7.3                                 Rules Governing Arbitration.  Any
arbitration proceeding shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association.  The arbitrator shall apply the same substantive law, with the same
statutes of limitations and same remedies, that would apply if the claims were
brought in a court of law.

 

8

--------------------------------------------------------------------------------


 

7.4                                 Permissible Court Actions.  Either the
Company or Executive may bring an action in court to compel arbitration under
this Agreement and to enforce an arbitration award.  Otherwise, neither party
shall initiate or prosecute any lawsuit or claim in any way related to any
arbitrable claim, including without limitation any claim as to the making,
existence, validity, or enforceability of the agreement to arbitrate.  Nothing
in this Agreement, however, precludes a party from filing an administrative
charge before an agency that has jurisdiction over an arbitrable claim. 
Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

 

7.5                                 Arbitration Location.  All arbitration
hearings under this Agreement shall be conducted in Los Angeles, California,
unless otherwise agreed by the parties.  The arbitration provisions of this
Agreement shall be governed by the Federal Arbitration Act (“FAA”), unless the
FAA does not apply, in which case the California Arbitration Act shall apply. 
In all other respects, this Agreement shall be construed in accordance with the
laws of the State of California, without reference to conflicts-of-law
principles.

 

7.6                                 Arbitration Costs.  Each party shall pay its
own costs and attorneys’ fees, unless a party prevails on a statutory claim and
the statute provides that the prevailing party is entitled to payment of its
attorneys’ fees.  In that case, the arbitrator may award reasonable attorneys’
fees and costs to the prevailing party as provided by law.  The Company agrees
to pay the costs and fees of the arbitrator to the extent required by law.

 

7.7                                 Waiver Of Right To Jury.  The parties
understand and agree that the arbitration procedure of this Section 7 is
intended to be the sole and exclusive method of resolving any disputes arising
from this Agreement, including without limitation any claim for breach of this
Agreement or otherwise arising out of or relating to this Agreement or
Executive’s employment, and the parties hereby waive any rights to a jury trial
with respect to any such claims or controversies.

 

8.                                       Severability.

 

8.1                                 Severability Of Unenforceable Provisions. 
The provisions of this Agreement are severable.  In the event that any one or
more of the provisions contained in this Agreement, or the application thereof
in any circumstances, is held invalid, illegal, or unenforceable in any respect
for any reason, the validity and enforceability of any such provision in every
other respect and of the remaining provisions of this Agreement shall not be in
any way impaired or affected.  The parties intend that all of the rights and
privileges contained in this Agreement shall be enforceable to the fullest
extent permitted by law.

 

8.2                                 Scope.  To the extent that any provision
hereof is deemed unenforceable by virtue of its scope, but could be enforceable
by reducing the scope, Executive and the Company agree that the same shall be
enforced to the fullest extent permissible under the laws and public policies
applied in the jurisdiction in which enforcement is sought, and that the Company
shall have the right, in its sole discretion, to modify such invalid or
unenforceable provision to the extent required to be valid and enforceable.

 

9

--------------------------------------------------------------------------------


 

9.                                       Adjustment of Payments and Benefits.

 

Notwithstanding any provision of this Agreement to the contrary, if any payment
or benefit to be paid or provided hereunder or otherwise (collectively,
“Payments”) would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the Payments shall be reduced to the minimum
extent necessary (but in no event to less than zero) so that no portion of any
Payments, as so reduced, constitutes an Excess Parachute Payment. The
determination of whether any reduction in Payments is required pursuant to the
preceding sentence shall be made at the expense of the Company, if requested by
Executive or the Company, by the Company’s independent accountants.  In the
event that any Payments are required to be reduced pursuant to this Section and
no such Payment qualifies as a “deferral of compensation” within the meaning of
and subject to Section 409A (“Deferred Compensation”), Executive shall be
entitled to designate the Payments to be so reduced in order to give effect to
this Section.  In the event that any Payment is required to be reduced pursuant
to this Section and any such Payment constitutes Deferred Compensation or
Executive fails to elect an order in which Payments will be reduced pursuant to
this Section, then the reduction shall occur in the following order:
(a) reduction in cash payments  payable to Executive (with such reduction being
applied to the payments in the reverse order in which they would otherwise be
made, that is, later payments shall be reduced before earlier payments);
(b) cancellation of acceleration of vesting on any equity awards for which the
exercise price exceeds the then fair market value of the underlying equity; and
(c) cancellation of acceleration of vesting of equity awards not covered under
(b) above; provided, however that in the event that acceleration of vesting of
equity awards is to be cancelled, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of such equity awards, that
is, later equity awards shall be canceled before earlier equity awards.

 

10.                                 Successors.

 

This Agreement and the rights and obligations of the parties hereto shall be
binding upon and inure to the benefit of any successor or successors of the
Company by way of reorganization, merger, acquisition or consolidation, and any
assignee of all or substantially all of the Company’s business and properties.

 

11.                                 Amendment; Waiver.

 

This Agreement may not be orally modified or amended.  It may only be modified
or amended by an instrument in writing signed by Executive and by a duly
authorized representative of the Company, other than Executive.  No failure to
exercise and no delay in exercising any right, remedy, or power under this
Agreement shall operate as a waiver thereof or as a waiver of any other right,
remedy, or power, nor shall any single or partial exercise of any right, remedy,
or power under this Agreement preclude any other or further exercise of any
other right, remedy, or other power provided under this Agreement or by law or
in equity.

 

10

--------------------------------------------------------------------------------


 

12.                                 Notice.

 

All notices, requests, demands, and other communications hereunder shall be in
writing, and shall be delivered in person, by facsimile, or by certified or
registered mail with return receipt requested.  Each such notice, request,
demand, or other communication shall be effective: (a) if delivered by hand,
when delivered at the address specified in this Section; (b) if delivered by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section and confirmation is received; or (c) if delivered by certified
or registered mail, three days after the mailing thereof.  Notices shall be
delivered as follows:

 

If to the Company:

PC Mall, Inc.

1940 E. Mariposa Avenue

El Segundo, CA 90245

Attention: Frank Khulusi

Fax: (310) 353-7411

 

With a copy to:

Jones Day

3161 Michelson, Suite 800

Irvine, CA 92612

Attention: Steven M. Zadravecz

Fax: (949) 553-7539

 

If to the Executive:

                                    

                                    

                                    

Fax: (      )               

 

Any party may change its address by giving notice to the other party of a new
address in accordance with the provisions of this Section.

 

13.                                 Assignment.

 

No benefit to Executive under this Agreement shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt to do so shall be void.  The Company shall be permitted to assign this
Agreement to any affiliate or any successor.

 

14.                                 Integration.

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment with the Company.  This Agreement supersedes
all other prior and contemporaneous agreements and statements, if any, whether
written or oral, express or implied, pertaining in any manner to Executive’s
employment.  This Agreement may not be

 

11

--------------------------------------------------------------------------------


 

contradicted by evidence of any prior or contemporaneous statements or
agreements, if any.  To the extent that the practices, policies, or procedures
of the Company, now or in the future, apply to Executive and are inconsistent
with the terms of this Agreement or the offer letter, the provisions of this
Agreement shall control.

 

15.                                 Interpretation.

 

The language in all parts of this Agreement shall be in all cases construed
simply according to its fair meaning and not strictly for or against any party. 
Whenever the context requires, all words used in the singular will be construed
to have been used in the plural, and vice versa.  The descriptive headings of
the sections and subsections of this Agreement are inserted for convenience only
and shall not control, limit, or affect the interpretation or construction of
any of the provisions herein.

 

16.                                 Governing Law.

 

This Agreement has been negotiated and executed in the State of California and
shall in all respects be governed by and interpreted in accordance with the laws
of the State of California without giving effect to conflicts-of-law principles.

 

*** SIGNATURES ON NEXT PAGE ***

 

12

--------------------------------------------------------------------------------


 

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND UNDERSTANDS ITS
CONTENTS.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS ADVISED HIM OF
HIS RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OWN CHOICE CONCERNING THIS
AGREEMENT.  BY SIGNING THIS AGREEMENT, EXECUTIVE AND THE COMPANY AGREE TO BE
BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.

 

The parties have executed this Agreement on the dates noted below.

 

 

Dated: February 25, 2012

 

PC MALL, INC.

 

 

 

 

 

 

 

 

By:

\s\ Frank F. Khulusi

 

 

Name: Frank F. Khulusi

 

 

Title: Chief Executive Officer and

 

 

          Chairman of the Board

 

 

 

 

 

 

Dated: February 25, 2012

 

By:

\s\ Mark T. McGrath

 

 

 

     Mark T.McGrath

 

13

--------------------------------------------------------------------------------